~. USDC SDNY
DOCUMENT
G Seyfarth ELECTRONICALLY FILED

 

lsavadjian@seyfarth.com
T (212) 218-3383

www.seyfarth.com

February 12, 2020
VIA ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Desir v. NYU Langone Health System, et al
Case No. 19-cv-08144-AT

Dear Judge Torres:

On behalf of all parties in the above-referenced action, we write to respectfully request an
adjournment of the February 19, 2020 initial conference and the February 13, 2020 deadline to
submit the parties’ joint letter and proposed Case Management Plan.

This action was referred to mediation on October 15, 2019 (Dkt. 17), and the Court’s
mediation office assigned a mediator on November 22, 2019. The mediator contacted the parties
on December 13, 2019 and the parties scheduled the mediation for February 11, 2020.

The parties attended the mediation yesterday for several hours. Although they did not
reach a settlement, their discussions are continuing with the assistance of the mediator. The
parties expect to know within the next 2-3 weeks whether they will be able to resolve the matter.
Thus, the parties respectfully request that the initial conference be adjourned so that they may
continue their settlement discussions without incurring fees that may be unnecessary.

This is the parties’ first request for an adjournment of the February 19, 2020 conference
and the February 13, 2020 submissions deadline. Plaintiffs counsel joins in this request with the
undersigned.

The parties thank the Court for its consideration of this request.

61764408v.1
»
G Seyfarth The Honorable Analisa Torres
February 12, 2020
Page 2

Respectfully submitted,

SEYFARTH SHAW LLP
/s/ Lisa Savadjian

Lisa Savadjian

cc: Counsel of record (by ECF)

DENIED. The initial pretrial conference remains scheduled for February 19,
2020. By February 13, 2020, the parties shall submit their joint letter and
proposed case management plan.

SO ORDERED.

Dated: February 12, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge

61764408v.1
